Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-15 and new claim 16 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1-15 filed on March 04, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-15. The rejection is respectfully maintained as set forth in the last Office Action mailed on January 05, 2022.

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (U.S. Patent Application Publication No. 2017/0288957 A1). Liu’s patent application meets all the limitations for claims 1-15 recited in the claimed invention.

As to claim 1, Liu et al disclose an operation management system (see abstract and figures 4-6) comprising a plurality of edge servers and for managing operation of the plurality of edge servers (figure 4, pars. 0059-0060 & 0064, IME server manages one or more edge servers and one or more endpoint devices), the operation management system comprising: a first edge server including a first storage unit which stores data acquired from a sensor (figure 4, pars. 0016 & 0068, endpoint device receiving data from input hardware (sensor) and store in memory); a second edge server including an application for processing the data (figure 4, pars. 0066-0067, edge server having IME to process the data and provide service); an information management unit that generates relation information, when the data stored in the first storage unit is processed by the application, by associating information indicating the data (figure 4, par. 0062, when user input store in the storage, selecting IME based on configuration preference of a user), information indicating the first storage unit which stores the data, information indicating the application (figure 4, par. 0064, identifying an endpoint device and an IME), and information indicating the second edge server in which the application is provided, with each other (figure 4, pars. 0063-0064, IME server identifying an edge server and an IME provided); and an output unit that outputs the relation information generated by the information management unit (figures 5-6, pars. 0069-0074, IME server provides generated/stored IME).
As to claim 2, Liu et al disclose a judgment unit that judges whether a load on resources provided in an edge server included by the operation management system exceeds a threshold value or not (figure 1, pars. 0034-0035, monitor the usage of the IME and determine a threshold condition); and a deployment unit that deploys a deployment target application, which is provided in the edge server judged by the judgment unit that the load on its resources exceeds the threshold value, in an edge server different from the above-mentioned edge server (figure 1, pars. 0036-0037, migrate the IME to a second computing system when the threshold has been reached).

As to claim 3, Liu et al disclose a decision unit that decides, as a deployment destination of the application, an edge server whose free resource amount is larger than a required resource amount of the application, wherein the deployment unit deploys the application in the edge server (figure 2, par. 0042, deploy IME to edge server based on usage and threshold relation).

As to claim 4, Liu et al disclose a detection unit that defects a competition of resources included in the edge server judged by the judgment unit that the load on its resources exceeds the threshold value, and a decision unit that decides the deployment destination of the deployment target application provided in the edge server on the basis of a result detected by the detection unit, wherein when an occurrence of the competition of the resources is detected by the detection unit, the information management unit stores information indicating an application relating to the competition of the resources; wherein the decision unit decides, as the deployment destination of the deployment target application, an edge server where an application regarding which the competition of the resources with the deployment target application has occurred is not provided: and wherein the deployment unit deploys the deployment target application in the above-mentioned edge server (figure 2, pars. 0041-0045, deploy IME to edge server based on usage and threshold relation).

As to claim 5, Liu et al disclose an application provided in the edge server included in the operation management system is a container, and the operation management system comprises a decision unit that decides an edge server where a container image for generating the container exists as a deployment destination of a deployment target container provided in the edge server judged by the judgment unit that the load on its resources exceeds the threshold value (figure 6, pars. 0072-0074, edge server provides IME to computing devices based on deployment rules (threshold conditions)).

As to claim 6, Liu et al disclose a calculation unit that calculates a first access speed from a third edge server, which is judged by the judgment unit that the load on its resources exceeds the threshold value, to data used by a deployment target application provided in the third edge server, and a second access speed from a fourth edge server, which is different from the third edge server, to the data, and a decision unit that: decides the fourth edge server as a deployment destination of the application; and, if the second access speed is slower than the first access speed, decides an edge server including a storage unit which has a free space larger than a capacity of the data and makes an access speed from the fourth edge server to the data fastest, as a deployment destination of the data (figure 2, pars. 0041-0045, figure 3, pars. 0054-0058, deployment of IME based on monitor of IME usage related to deployment rules and threshold conditions (time, memory space, access speed)).

As to claim 7, Liu et al disclose that when a series of processing is terminated by the application provided in the edge server included by the operation management system, the information management unit assigns information indicating the same group to data used for the series of processing (see figure 2 par. 0044, figure 4, par. 0067, terminating execution/deployment of IMEs).

As to claims 8-10, they are also rejected for the same reasons set forth to rejecting claims 2-4 above, since claims 8-10 do not teach or define any new limitations than above rejected claims 2-4.

As to claim 11, Liu et al disclose a decision unit that decides, as a deployment destination of the deployment target data stored in the edge server judged by the judgment unit that the I/O load exceeds the threshold value, an edge server for which time required to deploy the data is the shortest (par. 0018, figure 6, par. 0072).

As to claim 12, it is also rejected for the same reasons set forth to rejecting claim 6 above, since claim 12 does not teach or define any new limitations than above rejected claim 6.
As to claim 13, Liu et al disclose a deletion unit that deletes data stored in an edge server included by the operation management system, when data is processed by an application provided in the edge server included by the operation management system, the information management unit sets information indicating a retention period for retaining the data with respect to the data; and the deletion unit deletes the data regarding which the period set by the information management unit has elapsed (figure 6, pars. 0072-0073).

As to claim 14, Liu et al disclose that when a free space of a storage unit for the edge server included by the operation management system becomes smaller than a first threshold value, the deletion unit deletes the data sequentially in ascending order of the length of a retention period by starting from the data with a short retention period until the free space of the storage unit becomes larger than a second threshold value (figure 2, pars. 0042-0044, figure 3, pars. 0051-0053).

As to claim 15, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 15 is merely method of operations for the apparatus defined in the claim 1, and claim 15 does not teach or define any new limitations than above rejected claim 1.



As to claim 16, Liu et al disclose that the information indicating the first storage unit which stores the data is indicative of a physical area or a logical area where the data is stored (figure 4, pars. 0066-0068, discloses a physical area (memory 460 and memory 484) to store data).

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-15 filed on March 04, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-15.

In the remarks, the applicant argues that:

Argument: Applicant respectfully traverses this rejection because Liu fails to teach each and every element of the claims. Applicant respectfully submits that the reference fails to disclose or suggest, inter alia, “by associating information indicating the data, information indicating the first storage unit which stores the data, information indicating the application, and information indicating the second edge server in which the application is provided, with each other;” as recited in independent claims 1, and as recited in independent claim 15 (emphasis added).

Response: Liu et al disclose an information management unit that generates relation information, when the data stored in the first storage unit is processed by the application, by associating information indicating the data (figure 4, par. 0062, when user input store in the storage, selecting IME based on configuration preference of a user), information indicating the first storage unit which stores the data, information indicating the application (figure 4, par. 0064, identifying an endpoint device and an IME), and information indicating the second edge server in which the application is provided, with each other (figure 4, pars. 0063-0064, IME server identifying an edge server and an IME provided), which implies the claimed invention; therefore, the applicant’s arguments are moot and Liu et al teach the claimed invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional Reference
The examiner as of general interest cites the following reference.
a. 	Kishida et al, U.S. Patent Application publication No. 2022/0043867 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            May 24, 2022